Citation Nr: 1435038	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-35 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's service connection claim for spondylosis.

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in July 2009.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a back disorder etiologically related to service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, entitlement to service connection for a low back disorder is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's grant of service connection, further discussion of the VCAA is not required.  

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran asserts his back condition onset during active duty.  He has a current diagnosis of multilevel disc disease of the lower back with bilateral lower extremity radiculopathy.  See August 2010 VA examination.  

The RO has conceded that the Veteran is a combat Veteran based on his service in Vietnam.  See the RO's March 2002 rating decision [awarding the Veteran service-connection for posttraumatic-stress disorder (PTSD) based on in-service combat stressors.]   Therefore, the Board accepts the Veteran's lay statements that he hurt his back riding APCs and lifting ammunition during his combat tour as sufficient proof of an in-service back injury.  See August 2008 RO hearing transcript.  

In light of the Veteran's notation of a history of back pain upon enlistment, the Board will first address whether or not the presumption of soundness is applicable to the Veteran's claim of entitlement regarding a low back condition.  The service treatment records (STRs) reflect the Veteran indicated he had recurrent back pain on a December 1967 report of medical history.  The Veteran had back discomfort with heavy lifting but there was no pain, radicular pain or paresesthias upon enlistment.  Despite the Veteran's report, the enlistment examiner in December 1967 found the Veteran's back was normal based on an x-ray which found his back was within normal limits.  Although the Veteran reported recurrent back pain upon enlistment, no finding of a back condition was noted upon entry.  Thus, the presumption of soundness attaches.  

The Board notes the conflicting evidence as to whether a back condition pre-existed service.  The Veteran asserts he did not suffer from a back condition prior to service.  However, during his September 1971 VA examination within his first year following his separation of service the Veteran reported having back pain since he was 12 years old and explained his doctor noted a curvature of his spine when he was in football.  The VA examiner from August 2010 and April 2011 stated that it appeared the Veteran had some developmental back pain prior to service.  However, the VA examiner from 2010 and 2011 VA examiner provided an addendum opinion which clarified that it would be resorting to speculation to state whether the Veteran's pre-existing back pain was completely resolved upon enlistment.  The Board finds that the evidence of record does not "undebatably" show that a low back condition pre-existed service.  

As the presumption of soundness has not been rebutted, this claim becomes one for service connection based on service incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence).

The record contains both positive and negative evidence regarding the etiology of the Veteran's current low back disability.  The April 2011 VA examiner provided a positive nexus opinion regarding the Veteran's low back condition and service which was further explained and supported in the July 2011 addendum opinion.  In a letter dated March 3, 2008, a VA physician opined the Veteran's injuries in-service, as he described them, would contribute to his ongoing back pain.  

The September 1971 post-service VA examination suggests the Veteran's back condition was both aggravated and improved while in-service.  The Veteran reported his back was aggravated during basic training from activities such as calisthenics but he additionally reported that his back pain was somewhat relieved with weight loss during the time he was in Vietnam and pain returned with weight gain once he returned to the United States.  A VA treatment record from January 21, 2010 found the Veteran's low back pain was secondary to myofascial disease.  The Board notes the VA examiner from April 2011 formerly provided a negative nexus opinion in the April 2010 VA examination which stated the Veteran's condition was not aggravated beyond its natural progression during service.  However, the opinion was based on a finding that the Veteran's condition pre-existed service.  As noted above, the Veteran is presumed sound upon entry into active duty.  

Therefore, based on the aforementioned evidence, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's low back disability was caused or aggravated by his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's low back condition.


ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


